     Case 2:19-cv-01234-KJM-AC Document 34 Filed 08/13/21 Page 1 of 4



1    CHARLES S. PAINTER (SBN 89045)
     cpainter@ericksenarbuthnot.com
2    REBECCA L. MENENDEZ (SBN 262487)
     rmenendez@ericksenarbuthnot.com
3    ERICKSEN ARBUTHNOT
     100 Howe Avenue, Suite 110 South
4    Sacramento, CA 95825-8201
     (916) 483-5181 Telephone
5    (916) 483-7558 Facsimile
6    Frederick R. Bentley, III (Pro Hac Vice)
     rbentley@stites.com
7    Michael M. Denbow (Pro Hac Vice)
     mdenbow@stites.com
8    STITES & HARBISON PPLC
     400 West Market Street, Suite 1800
9    Louisville, KY 40202
     (502) 587-3400 Telephone
10   (502) 587-6391 Facsimile
11
     Attorneys for Defendant
12   MATERIAL HANDLING SYSTEMS, INC. dba KENTUCKY MATERIAL HANDLING
13   SYSEMS, INC., a KENTUCKY CORPORATION and BAXTER & SON MECHANICAL
     COMPANY, INC.
14

15                                UNITED STATES DISTRICT COURT
16                               EASTERN DISTRICT OF CALIFORNIA
17

18   GRANT MOON,                                        Case No.: 2:19-CV-01234-KJM-AC
19                  Plaintiff,                          STIPULATION TO MODIFY PRETRIAL
20          vs.                                         SCHEDULING ORDER; SCHEDULING
                                                        ORDER
21   BAXTER & SON MECHANICAL
     COMPANY, INC., MATERIAL HANDLING
22   SYSTEMS, INC. and DOES 1 through 20,               Action Filed: June 3, 2019
     inclusive,                                         Trial Date:
23
                    Defendants.
24

25          WHEREAS the court previously issued a scheduling order as noted below; WHEREAS

26   based upon the challenges that COVID-19 has posed, and counsels’ respective trial calendars,

27   specifically plaintiff’s counsel was in trial in Darrin Braaten v. Kellogg USA, Inc., et al., Case

28   No. 15CV289372, venued in Santa Clara Superior Court in June 2021, the parties have agreed

     STIPULATION TO MODIFY PRETRIAL SCHEDULING ORDER; SCHEDULING ORDER
     19-058/PLEADING.018                  - 1 -
     RLM:kc
     Case 2:19-cv-01234-KJM-AC Document 34 Filed 08/13/21 Page 2 of 4



 1   and stipulated between and amongst themselves, through their respective counsel to modify the
 2   scheduled as noted below:
 3

 4    Case No.          2:19-cv-01234-KJM-AC
      Case Name:        Moon v. Baxter & Son Mechanical, et al.
 5    MATTER                 CURRENT DATE        PROPOSED NEW              COURT’S
                                                 DATE                      ORDER
 6
      EXPERT                 August 16, 2021     March 16, 2022
 7    DISCLOSURES
      EXPERT                 September 13, 2021     April 14, 2022
 8    DISCLOSURE
      REBUTAL
 9
      DISCOVERY CUT          June 21, 2021          December 22, 2021
10    OFF
      LAST DAY TO            December 6, 2021        July 6, 2022
11    HEAR
      DISPOSITIVE
12
      MOTIONS
13    EXPERT                 October 12, 2021        May 12, 2022
      DISCOVERY
14    CLOSES
15          IT IS SO STIPULATED:
16   DATED: July 14, 2021
                                                  BOXER & GERSON, LLP
17

18                                                /s/ Gary B. Roth as authorized on 7/14/2021
                                             By
19
                                                  GARY B. ROTH
20                                                Attorneys for Plaintiff, GRANT MOON
     DATED: July 15, 2021
21
                                                     ERICKSEN ARBUTHNOT
22

23                                           By

24
                                                     CHARLES S. PAINTER
25                                                   REBECCA L. MENENDEZ
                                                     Attorneys for Defendant
26
                                                     MATERIAL HANDLING SYSTEMS, a
                                                     KENTUCKY CORPORATION and BAXED
27                                                   & SONS MECHANICAL COMPANY

28

     STIPULATION TO MODIFY PRETRIAL SCHEDULING ORDER; SCHEDULING ORDER
     19-058/PLEADING.018                  - 2 -
     RLM:kc
     Case 2:19-cv-01234-KJM-AC Document 34 Filed 08/13/21 Page 3 of 4



1
                                                 ORDER
2
            Based on the stipulation of the parties, and on good cause appearing, the Court enters
3
     the foregoing stipulated scheduling order with one modification. The last day to hear
4
     dispositive motions will be July 8, 2022, as July 6 is not an available civil law and motion date.
5

6
            IT IS SO ORDERED.
7

8
     DATED: August 12, 2021.
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO MODIFY PRETRIAL SCHEDULING ORDER; SCHEDULING ORDER
     19-058/PLEADING.018                  - 3 -
     RLM:kc
     Case 2:19-cv-01234-KJM-AC Document 34 Filed 08/13/21 Page 4 of 4



1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO MODIFY PRETRIAL SCHEDULING ORDER; SCHEDULING ORDER
     19-058/PLEADING.018                  - 4 -
     RLM:kc
